                 Case 2:18-cr-00257-MCE Document 55 Filed 04/01/21 Page 1 of 3



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
 9

10

11                                 IN THE UNITED STATES DISTRICT COURT

12                                    EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,                               CASE NO. 2:18-cr-257 MCE
15                                    Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                             TIME PERIODS UNDER SPEEDY TRIAL
16                 v.                                        ACT; ORDER
17   RAHMAN LAKHANI, et al.,
                                                             Courtroom: The Honorable Morrison C. England Jr.
18                                    Defendants.
19
20

21                                                  STIPULATION
22          Plaintiff United States of America, by and through its counsel of record, and defendants, by
23 and through defendants’ counsel of record, hereby stipulate as follows:

24          1.          By previous order, this matter was set for status on April 1, 2021.
25          2.          By this stipulation, defendants now move to vacate the April 1, 2021 status hearing
26 and continue it until June 24, 2021, and to exclude time between April 1, 2021, and June 24, 2021,

27 under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

28                                                                                                            1
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
                Case 2:18-cr-00257-MCE Document 55 Filed 04/01/21 Page 2 of 3



 1         3.       The parties agree and stipulate, and request that the Court find the following:

 2                  a)     The government has represented that the discovery associated with this case

 3         includes over a hundred thousand pages of documents, electronically imaged devices, and

 4         video and audio files. Pursuant to a protective order, that discovery has been either produced

 5         directly to counsel and/or made available for inspection and copying.

 6                  b)     Counsel for defendants still desires additional time to continue reviewing the

 7         large volume of discovery, including the discovery made available for inspection, consult

 8         with his clients, including Mr. Lakhani who still resides in Illinois, review the current

 9         charges and research related defenses and possible trial motions, discuss possible

10         immigration consequences with Mr. Lakhani, research potential sentencing exposure for each

11         defendant, including analyzing the loss and restitution figures at issue in the case, and to

12         otherwise prepare for trial.

13                  c)     Further, defense counsel requests additional time given his commitments in

14         other cases, including preparing for, and representing another client at, an upcoming criminal

15         trial in another jurisdiction and to continue work on litigation related to the COVID-19

16         pandemic, which is still ongoing.

17                  d)     Defense counsel also has personal obligations that further impact his

18         availability between April 1, 2021, and June 24, 2021.

19                  e)     Counsel for defendants believes that failure to grant the above-requested

20         continuance would deny him the reasonable time necessary for effective preparation, taking

21         into account the exercise of due diligence, and would deny his clients continuity of counsel.

22                  f)     The government does not object to the continuance.

23                  g)     Based on the above-stated findings, the ends of justice served by continuing

24         the case as requested outweigh the interest of the public and the defendants in a trial within

25         the original date prescribed by the Speedy Trial Act.

26                  h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

27         3161, et seq., within which trial must commence, the time period of April 1, 2021 to June 24,

28                                                                                                          2
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
                 Case 2:18-cr-00257-MCE Document 55 Filed 04/01/21 Page 3 of 3



 1          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 2          Code T4] because it results from a continuance granted by the Court at defendants’ request

 3          on the basis of the Court’s finding that the ends of justice served by taking such action

 4          outweigh the best interest of the public and the defendants in a speedy trial.

 5          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 6 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 7 a trial must commence.

 8          IT IS SO STIPULATED.

 9    Dated: March 29, 2021                                    PHILLIP A. TALBERT
                                                               Acting United States Attorney
10

11                                                             /s/ Rosanne Rust
                                                               Rosanne Rust
12                                                             Assistant United States Attorney
13

14    Dated: March 29, 2021                                    /s/ Patrick K. Hanly
                                                               Patrick K. Hanly
15                                                             Counsel for Defendants
                                                               Rahman Lakhani, N. Ali
16                                                             Enterprises, Inc., and 21 Century
                                                               Distribution, Inc.
17
                                                      ORDER
18
            The Court has read and considered the parties’ Stipulation. The Court hereby finds that the
19
     Stipulation, which the Court incorporates by reference into this Order, demonstrates facts that
20
     provide a basis to exclude time under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A),
21
     B(iv) [Local Code T4]. Time is excluded under the Speedy Trial Act between April 1, 2021, and
22
     June 24, 2021.
23
            IT IS SO ORDERED.
24
     Dated: March 31, 2021
25
26

27

28                                                                                                              3
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
